Title: C. W. F. Dumas to John Adams, 16 September 1784
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur,
          Lahaie 16 Sept. 1784.
        
        Rien de nouveau ici depuis ma derniere. On attend la réponse de Vienne à celle de L. H. P. En attendant les antirépublicains ici, & les pusillanimes & indolens, font des Com̃entaires sur le dernier Meme. de Mr. De B—r. Selon eux c’est une défaite de la part de la fce., pour ne pas dire tout cru. “Nous ne nous soucions pas de nous mêler de vos affaires; démêlez votre fusée com̃e vous pourrez.” Selon les autres, ce n’est que le style & les Ménagemens d’usage entre les Cours pour ce qu’elles appellent leur dignité, afin de s’ôter mutuellement tout sujet de plaintes, & le prétexte de faire valoir ces plaintes auprès des autres Puissances, qui pourroient être enclines à

prendre de l’ombrage. Entre quatre yeux l’on va plus loin; & l’on se communique à l’oreille l’assurance, que si les choses étoient poussées à l’extrêmité, ce qu’on ne croit pas qui arrivera, les bons offices promis seroient très energiques. Dans certain quartier ici, l’on a dit sérieusement ces jours passés, que le Meme. susdit est un effet du ménagement que le R. veut avoir pour la grossesse de la R——. A ce beau trait vous pouvez reconnoître sans que je m’explique davantage, quel est le quartier, & quelles sont les têtes profondes qui l’ont conçu.
        Mr. V. D. Hm. qui étoit parti en poste pour aller boire les Eaux de Pyrmont, est revenu ici, parce que certain personnage, que Son absence allarmait, dit-on, lui a fait, dit-on, courir après, pour lui persuader que les Eaux sont trop froides, & que le Bourgogne qu’il peut avoir ici vaudra mieux pour son estomac affadi par le Sorbet que le grand Turc, &c. &c. &c. &c. lui ont fait avaler.
        Nous vous assurons, & vos Dames de nos respects.
        De Votre Exce. le très-humble & / très-obéissant servitr.
        
          C.w.f. Dumas
        
       
        TRANSLATION
        
          Sir
          The Hague, 16 September 1784
        
        Nothing new here since my last. We are waiting for the response from Vienna to that of Their High Mightinesses. While waiting, the antirepublicans here, and the pusillanimous and indolent, are making comments about the last memorial of Mr. Bérenger. According to them, it is a defeat for France, not to tell it like it is. “We are not interested in getting mixed up in your affairs; disentangle your own knots as best you can.” According to others, it is only the fashion and the customary considerations between courts for what they term their dignity, in order to remove mutually all grounds for complaint and the pretext for disclosing their complaints to other powers, which might be inclined to take umbrage. In private we go further, and we whisper in each other’s ears the assurance that if things were pushed to the extremity, which we do not think will happen, the promised mediation would be very energetic. In certain quarters here, it has been seriously said these past few days that the abovementioned memorial is a result of the solicitude with which the king regards the queen’s pregnancy. By this noble detail you may get the idea without my having to explain any more from what quarter this comes and what the deep minds are who thought it up.
        Mr. van der Heim, who left by the post to go take the waters at Pyrmont, returned here because a certain person of note, being alarmed by his absence, they say, had him run after, they say, in order to persuade him that

the waters are too cold and that the burgundy that he can have here would be better for his stomach dulled by the sorbet that the grand Turk, etc., etc., etc., etc., made him swallow.
        We assure you and your ladies of our respects.
        Your excellency’s very humble and very obedient servant
        
          C.w.f. Dumas
        
      